DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer was filed and approved on 01/06/2022. Claims 21-26, 28-37, 39-42 are allowed.
	

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
The prior art of record do not teach or suggest … managing data files using a plurality of interconnected operations associated with a plurality of roles that is determined using a signature analysis and a behavior analysis, the method comprising: receiving, from a user terminal of the system, a request to access a portion of the plurality of interconnected operations, the system including a plurality of networked computing devices such that each of the plurality of networked computing devices is associated with at least one of the plurality of roles; obtaining a human representation of the portion, the human representation including an episodic social network representation generated by modeling the portion of the plurality of interconnected operations; and transmitting the human representation to the user terminal for display thereon, wherein the human representation comprises a spatial arrangement of two or more affinity group blocks interconnected via one or more conditional situation blocks, wherein each of the two or more affinity group blocks represents a non-exclusive data file classification associated with a set of temporal and non-temporal characteristics, and wherein each of the one or more conditional situation blocks defines a set of conditions for transferring the data ehs from one of the two or more affinity group blocks to another of the two or more affinity group blocks…in combination and relationship with the rest of claim as being claimed in claims 21, 30, 36.
Therefore, claims 22-26, 28-29, 39-41 are allowable as being dependent upon independent claims 21, 30, 36.

Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to detection and management of malware and removal process.

Pandrangi et al (Pub. No. US 2011/0283357); “Systems and Methods for Identifying Malicious Domains Using Internet-Wide DNS Lookup Patterns”;
-Teaches central repository server may look at DNS packet requests for the identified domains over a period of time…central repository server may use log records stored at a TLD server or may use a query record such as the query record…see par. 40-43.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436